THE defendant in the court below prosecutes this writ *Page 377 
of error to review an order or judgment of the district court in an action for divorce adjudging him guilty of contempt in refusing to comply with an order of the court requiring him to pay temporary alimony.
The defendant in error has entered a special appearance herein and moves the court to dismiss the writ of error for the reason that no decree of divorce has been granted against the plaintiff in error, in this cause, and in the absence of such decree this court has no jurisdiction to review any order, judgment or decree made or entered by the trial court.
The motion to dismiss the writ is denied upon the authority of the following: Chamberlain v. Chamberlain,66 Colo. 562, 564, 185 P. 354; Diegel v. Diegel, 73 Colo. 330,333, 215 P. 143; Perry v. Perry, 74 Colo. 106,209 P. 221; Miller v. Miller, 74 Colo. 143, 219 P. 783; Hulquistv. Hulquist, 77 Colo. 260, 236 P. 777.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE DENISON concur.